ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Patricio Enterprises, Inc.                     ) ASBCA No. 62814
                                               )
Under Contract No. 000000-00-0-0000            )

APPEARANCES FOR THE APPELLANT:                     Pamela J. Mazza, Esq.
                                                   Katherine B. Burrows, Esq.
                                                   Samuel S. Finnerty, Esq.
                                                   Christine C. Fries, Esq.
                                                    PilieroMazza PLLC
                                                    Washington, D.C.

APPEARANCES FOR THE GOVERNMENT:                    Arthur M. Taylor, Esq.
                                                    DCMA Chief Trial Attorney
                                                   Patrick B. Grant, Esq.
                                                    Trial Attorney
                                                    Defense Contract Management Agency
                                                    Chantilly, VA

                                ORDER OF DISMISSAL

       The Board is in receipt of the parties’ June 3, 2021, joint request to dismiss this
appeal with prejudice. The parties state that appellant has requested a voluntarily
withdrawal of the subject appeal, with prejudice, and that the government does not object
to appellant’s request.

       The parties’ request is granted and the appeal is dismissed with prejudice.

       Dated: June 9, 2021




                                                DAVID B. STINSON
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62814, Appeal of Patricio
Enterprises, Inc., rendered in conformance with the Board’s Charter.

      Dated: June 10, 2021



                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2